—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit assault, interference with a facility employee, damaging State property and committing an unhygienic act (i.e., throwing feces at another inmate). Petitioner refused to participate in the disciplinary hearing af*629ter his request for a translator was denied. Our review of the record discloses that petitioner did not need the services of a translator as he was sufficiently fluent in English to understand and knowledgeably participate in the hearing (see, Matter of Polanco v Coughlin, 196 AD2d 943). Our review of the record leads us to conclude that petitioner’s due process rights were honored throughout the disciplinary process and that the determination of his guilt was based upon substantial evidence.
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.